Citation Nr: 1627678	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 2003 to April 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, denied service connection for left shoulder neuropathy.  The Veteran's claim is now in the jurisdiction of the Waco, Texas RO. 

The Veteran filed a notice of disagreement (NOD) in December 2006.  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a VA Form 9 in April 2009.  The RO issued supplement SOCs (SSOCs) in April 2009 and February 2015.  

April 2012 and December 2014 Board decisions remanded the claim for additional development.  
The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  During the hearing, the Veteran submitted additional evidence with a waiver of the Veteran's right to have additional evidence initially considered by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).
The Board has reframed the issue of service connection for left shoulder neuropathy as entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  



FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's current left shoulder disability manifested during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a chronic left upper extremity disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claims, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran claims entitlement to service connection for a left shoulder disability.  The evidence is conflicting as to whether the Veteran has a current left shoulder injury.  A July 2006 note in the Veteran's VA treatment records indicated that he underwent an extensive nerve conduction study of the bilateral upper extremities and that there was no electrical evidence of left brachial plexopathy or left median or ulnar neuropathy.  See July 2006 VA Medical Center Treatment Note. 
 Similarly, an August 2014 Peripheral Nerve Disability Benefits Questionnaire indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy of the upper left extremity.   

However, the June 2006 VA examination report shows that the examiner diagnosed weakness of the left upper extremity forward flexion likely secondary to previous pressure neuropathy in the left upper extremity.  Notably in the October 2014 VA examination report the examiner checked the box indicating that there was no diagnosis associated with the Veteran's left shoulder disability but also checked the box indicating that the Veteran had a diagnosis of left shoulder strain.  Furthermore, an MRI was completed on the Veteran's shoulder in September 2014.  The results showed that the Veteran had an expansile medullary lesion involving the distal third of the clavicle demonstrating surrounding pain.  The MRI also showed mild subacromial impingement.  Thus, the preponderance of the evidence shows that the Veteran does indeed have a current left shoulder disability.  Thus the issue that remains disputed is whether or not the Veteran's left shoulder disability was incurred in or otherwise related to service.  

The Board finds that the evidence is sufficient to show that the Veteran's low back disability was incurred in service.

The Veteran reports that during training he often carried heavy things and backpacks. See January 2016 Hearing Transcript.  The Veteran reported that after a long hike, he took his backpack off, his arm "fell" and he was able to move it.  Id.  The Veteran reported he was unable to move his arm for a month.  He indicated that he did not report his injury because he did not want to be discharged or "recycled." Id.  The Veteran reports that since that time he has had shoulder pain.  Id.  The Veteran reported, and his service personnel records verify, that he was responsible for stocking shipments in service.  The Veteran asserts this task also contributed to his current shoulder pain.  Id. 

The Veteran's service treatment records indicate that he was treated for a shoulder injury after carrying a heavy backpack during training.  A September 2003 note shows that the Veteran was diagnosed with left shoulder plexopathy.  However, a November 2005 note in the Veteran's service treatment records indicated that his shoulder injury resolved.  Notably, although it appears that some of the Veteran's service treatment records are associated with the claims file, there is an October 2006 formal finding of the unavailability of the Veteran's service medical records, which indicates that some of the treatment records associated with the claims file may be incomplete.  
The Veteran asserts that he did not fully recover from his in-service injury.  See December 2007 Correspondence.  He indicated that when he suffered the shoulder injury, his training was almost over and in order to continue with the training process, he was placed in a ready for action list because he met the minimum standards of a physical test.  Id.  He reported that he was able to perform 3 pull-ups in order to continue his Marine Corps Combat Training.  Id.  Before his injury, he was able to do 15 pull ups and since his injury he has not felt the same strength in his arm.  Id.  He reports that during physical therapy he began to feel arches of pain from his shoulder to his arm when asked to perform push-ups or any type of shoulder muscle exercise.  Id.  The Veteran further reported that he still feels the same pain when he tries to perform tasks that involve shoulder muscle stress.  Id.  Notably, the Veteran's DD 214 indicates that he was medically discharged in April 2006.  Only two months later, in June 2006, the VA examiner diagnosed weakness of the left upper extremity forward flexion likely secondary to previous pressure neuropathy in the left upper extremity.   
The Board finds the VA examiner's objective findings probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested examination.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Veteran has continually indicated that his shoulder pain has been recurrent since service.  See January 2016 Hearing Transcript; December 2007 Correspondence.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period.  As such, the Board finds the Veteran credible.

In view of the totality of the evidence, including the symptoms the Veteran exhibited while in service, VA examiner's left shoulder diagnosis shortly after separation, the VA treatment records indicating that the Veteran continually sought treatment after service, and the credible lay assertions of record, the Board finds that the evidence is in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's chronic left upper extremity disorder had its onset during service.  Accordingly, entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.

ORDER

Entitlement to service connection for a chronic left upper extremity disorder to include shoulder neuropathy is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


